15-2434
     Lin v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 427 855
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   15th day of November, two thousand sixteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   TIANTIAN LIN,
14            Petitioner,
15
16                  v.                                               15-2434
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gary J. Yerman, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Anthony
27                                       W. Norwood, Senior Litigation
28                                       Counsel; Corey L. Farrell, Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Tiantian Lin, a native and citizen of the

6    People’s Republic of China, seeks review of a July 16, 2015

7    decision of the BIA affirming a December 10, 2013 decision of

8    an Immigration Judge (“IJ”) denying Lin’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Tiantian Lin, No. A205 427 855

11   (B.I.A. July 16, 2015), aff’g No. A205 427 855 (Immig. Ct. N.Y.C.

12   Dec. 10, 2013).

13       Under the circumstances of this case, we review the IJ’s

14   decision as the final agency determination Shunfu Li v. Mukasey,

15   529 F.3d 141, 146 (2d Cir. 2008), applying well established

16   standards of review, see 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

17   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (reviewing

18   adverse credibility determination for substantial evidence).

19   In doing so, we assume the parties’ familiarity with the

20   underlying facts and procedural history of the case.


                                    2
1          For applications such as Lin’s, governed by the REAL ID Act

2    of 2005, the agency may, “[c]onsidering the totality of the

3    circumstances,”       base    a   credibility        finding    on     an     asylum

4    applicant’s      “demeanor,       candor,       or    responsiveness,”            the

5    plausibility     of    his    account,      and   inconsistencies            in   his

6    statements     and    other    record       evidence       “without    regard      to

7    whether” the inconsistencies go “to the heart of the applicant’s

8    claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d
9    at 163-64.     “We defer . . . to an IJ’s credibility determination

10   unless, from the totality of the circumstances, it is plain that

11   no    reasonable      fact-finder       could     make       such     an    adverse

12   credibility ruling.”          Xiu Xia Lin, 534 F.3d at 167.                Further,

13   “[a] petitioner must do more than offer a plausible explanation

14   for his inconsistent statements to secure relief; he must

15   demonstrate that a reasonable fact-finder would be compelled

16   to credit his testimony.”          Majidi v. Gonzales, 430 F.3d 77, 80

17   (2d   Cir.    2005)    (internal     quotation         marks    and        citations

18   omitted).        By    these      standards,         the     agency’s        adverse

19   credibility      determination       is       supported        by     substantial

20   evidence.


                                             3
 1        The IJ reasonably relied on multiple inconsistencies

 2   between Lin’s testimony and asylum application.       See 8 U.S.C.

 3   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64, 166 n.3.

 4   Among other things, Lin testified that while detained in China

 5   for attending an underground Christian church, (1) police beat

 6   her, (2) police threw a binder at her head and hurt her ear,

 7   and (3) her father paid a substantial bribe for her release.

 8   Her application, however, made no mention of these incidents.

 9   In addition, Lin testified, in direct contradiction of her

10   application, that police had raided her church on multiple prior

11   occasions.    Lin explained these discrepancies by testifying

12   that she did not write well, did not think she needed to include

13   the omitted facts in her application, or had not listened

14   carefully to questions asked at the hearing.       The IJ was not

15   compelled to accept these explanations.       See Majidi, 430 F.3d
16   at   80-81.    Accordingly,   because   the   discrepancies   were

17   material to the sole incident of persecution in Lin’s claim,

18   see Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295

19   (2d Cir. 2006), the IJ was entitled to rely on them in finding

20   Lin not credible, see 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

21   Lin, 534 F.3d at 163-64, 166 n.3, 167.
                                     4
1          Nor did the IJ err in relying on multiple inconsistencies

2    between Lin’s testimony and that of her witness, Huizhen Liang,

3    on such facts as whether Liang remained a member of the church

4    choir, had been at the service the previous Sunday, or had

5    attended Lin’s baptism.         The IJ was not required to accept

6    Liang’s explanations for the inconsistencies, Majidi, 430 F.3d
7    at 80-81, and reasonably concluded that her testimony was not

8    credible.

9          Finally, the IJ reasonably concluded that Lin failed to

10   rehabilitate her credibility with sufficient corroborating

11   evidence.   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

12   2007).   Lin submitted no letters or documents corroborating her

13   church attendance or arrest in China, and the documents she did

14   submit—letters from Liang and the pastor of her church in the

15   United   States,   as   well     as   a     photograph    of   her   parents

16   purportedly   in   a    church    in      China—did      not   resolve   the

17   inconsistencies in her testimony.            The pastor was unavailable

18   for   cross-examination,       and,    as    noted,   Liang’s    testimony

19   repeatedly contradicted Lin’s.            Xiao Ji Chen v. U.S. Dep’t of

20   Justice, 471 F.3d 315, 342 (2d Cir. 2006); see also Matter of

21   H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010), rev’d on
                                           5
1    other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.

2    2012).

3        On this record, we identify no basis to disturb the IJ’s

4    adverse credibility determination, see Xiu Xia Lin, 534 F.3d
5    at 165–66, which is dispositive of Lin’s claims for asylum,

6    withholding of removal, and CAT relief, see Paul v. Gonzales,

7    444 F.3d 148, 156 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.    Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O=Hagan Wolfe, Clerk




                                    6